DETAILED ACTION
1.          Claims 1, 2, 5-9, 12-16, and 19-23 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

Information Disclosure Statement
3.          The information disclosure statements (IDS) submitted on 1/04/2022 and 3/10/2022 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
 
Response to Amendment
4.          In response to the amendments received in the Office on 3/10/2022, the Office acknowledges the current status of the claims: claims 1, 8, and 15 have been amended, claims 3, 4, 8-11, 17, and 18 have been previously canceled, and no new matter appears to be added.

Response to Arguments
5.          Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
6.          Claims 1, 8, and 15 are objected to because of the following informalities:    
     a) Independent claims 1, 8, and 15 each recite the acronyms “SFP+” and “BBU” without a corresponding definition. Examiner respectfully requests defining each acronym at their first iteration in a claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.         Claims 1, 2, 5-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0324454 A1 to Merkel et al. (hereinafter “Merkel”) in view of United States Patent Application Publication 2017/0353237 A1 to Johansson et al. (hereinafter “Johansson”).
            Regarding Claim 1, Merkel discloses a base station (Merkel: [0041], Figure 3 with [0032] – corresponds to a base station having an integrated baseband apparatus.) comprising: 
     a baseband card (Merkel: Figure 4 with [0037] – corresponds to a channel card.);
     a radio head (Merkel: Figure 4 with [0037] – corresponds to radio heads.), the radio head coupled to the baseband card by way of an interface (Merkel: Figure 4 with [0037] – “The remote radio head 2 can be connected via a fiber optic baseband cable with DC power to a channel card of the baseband apparatus 1.”); and
     wherein the radio head includes a Common Public Radio Interface (CPRI) port (Merkel: Figure 3 with [0034] – corresponds to a CPRI interface to the radio head.) enabling switchable passthrough use of the base station as a remote radio head, thereby providing dual base station and remote radio head functionality (Intended result. However, Merkel discloses the base station has remote radio head functionality in [0034-0037].);
     wherein the CPRI interface is capable of being coupled to a remote baseband unit (Examiner notes that The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). The CPRI is recited as “capable of being coupled to” is not a positive recitation of the claim limitation. However, Merkel discloses that the CPRI is operatively connected to a remote baseband unit in at least [0034].), but does not expressly disclose wherein autodetect is used to determine when n SFP+ port is connected to an Ethernet switch and an ethernet backhaul is used, or when the SFP+ port is connected to a BBU wherein the CPRI control channel is routed to an onboard Ethernet switch to provide backhaul.
             However, this feature cannot be considered new or novel in the presence of Johansson. Johansson is similarly concerned with baseband operations in a wireless network (Johansson: [0002-0003]). Johansson discloses autodetect (Johansson: [0052-0059] – several parameters may be used to “autodetect” a particular configuration of SFP/SFP+.) is used to determine when an SFP+ port is connected to an Ethernet switch and an ethernet backhaul is used (Corresponds to a particular type of interface device (SFP+) that acknowledges an Ethernet connection (a CPRI channel) for sourcing a radio communication disclosed by Johansson in at least [0053-0075].), or when the SFP+ port is connected to a BBU wherein the CPRI control channel is routed to an onboard Ethernet switch to provide backhaul (Johansson: [0053-0075] – corresponds to an SFP+ connection that is preferable to use CPRI transmission side for fast speed connections (a “backhaul”) in Ethernet.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the base station of Merkel in view of the base station of Johansson to determine SFP+ connections for the reasons of “enabling protection of…CPRI channels without interfering with the CPRI protocol itself” (Johansson: [0006]).
             Regarding Claim 2, the combination of Merkel and Johansson discloses the base station of claim 1, wherein Merkel further discloses the base station is a multi-Radio Access Technology (RAT) base station (Merkel: [0037] – implicit to the use of remote radio heads for multi-mode operations and multi-carrier capability.).
           Regarding Claim 5, the combination of Merkel and Johansson discloses the base station of claim 1, wherein Merkel further discloses the base station includes local baseband capability and runs a multi-RAT architecture (Merkel: [0037] – implicit to the use of remote radio heads for multi-mode operations and multi-carrier capability.).
            Regarding Claim 6, the combination of Merkel and Johansson discloses the base station of claim 1, wherein Merkel further discloses the base station performs as a pure remote radio head and does not provide base station functionality (Merkel: Figure 3 with [0032] – remote radio head performs the functionality within the base station, but not as a base station. Examiner notes the entirety of a “base station functionality” is undefined and considered a negative limitation not required to be disclosed by the prior art.).
            Regarding Claim 7, the combination of Merkel and Johansson discloses the base station of claim 2, wherein Merkel further discloses the base station can provide at least one of remote radio head functionality and base station functionality for each RAT (Merkel: Figure 3 with [0032] – remote radio head performs the functionality within the base station, contributing to both functionalities.).

            Claims 8, 9, and 12-14, directed to a method embodiment of claims 1, 2, and 5-7, respectively, and are therefore rejected upon the same grounds as claims 1, 2, and 5-7. Please see above rejections of claims 1, 2, and 5-7.

            Regarding Claim 15, Merkel discloses…providing base station (Merkel: [0041], Figure 3 with [0032] – corresponds to a base station having an integrated baseband apparatus.) and Remote Radio Head (RRH) functionality in a base station (Merkel: Figure 4 with [0037] – corresponds to remote radio heads.) [and] caus[ing] a base station to perform steps comprising:
     switching, under the control of a processor, between use of a baseband card and use of an external baseband unit for controlling the radio head (Merkel discloses the base station has remote radio head functionality within base station functionality in [0034-0037]. Merkel also discloses in [0036-0037] with Figure 4 communication via other devices (i.e., receiving) that may be other remote radio heads.), the external baseband unit used via a Common Public Radio Interface (CPRI) port (Merkel: Figure 3 with [0034] – corresponds to a CPRI interface to the radio head.), thereby providing dual base station and remote radio head functionality (Interpreted to correspond to an intended result.),
     wherein the base station includes a baseband card (Merkel: Figure 4 with [0037] – corresponds to a channel card.) and a radio head (Merkel: Figure 4 with [0037] – corresponds to radio heads.).
            Although Merkel discloses and illustrates the apparatus (Merkel: Figures 3 and 4 with [0032-0037]), Merkel does not explicitly disclose a non-transitory computer-readable medium.
            Since a computer-readable medium is a well-established form of storing computer-implemented instructions, it would have been obvious to one having ordinary skill in the art before the effective filing date to apply the method steps (for example, in claim 15) switching, under the control of a processor, between use of a baseband card and use of an external baseband unit for controlling the radio head disclosed by Merkel for the purpose of reducing cost and hardware complexity issues.
            Merkel discloses that the CPRI is operatively connected to a remote baseband unit in at least [0034].), but does not expressly disclose wherein autodetect is used to determine when n SFP+ port is connected to an Ethernet switch and an ethernet backhaul is used, or when the SFP+ port is connected to a BBU wherein the CPRI control channel is routed to an onboard Ethernet switch to provide backhaul.
             However, this feature cannot be considered new or novel in the presence of Johansson. Johansson is similarly concerned with baseband operations in a wireless network (Johansson: [0002-0003]). Johansson discloses autodetect (Johansson: [0052-0059] – several parameters may be used to “autodetect” a particular configuration of SFP/SFP+.) is used to determine when an SFP+ port is connected to an Ethernet switch and an ethernet backhaul is used (Corresponds to a particular type of interface device (SFP+) that acknowledges an Ethernet connection (a CPRI channel) for sourcing a radio communication disclosed by Johansson in at least [0053-0075].), or when the SFP+ port is connected to a BBU wherein the CPRI control channel is routed to an onboard Ethernet switch to provide backhaul (Johansson: [0053-0075] – corresponds to an SFP+ connection that is preferable to use CPRI transmission side for fast speed connections (a “backhaul”) in Ethernet.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the base station of Merkel in view of the base station of Johansson to determine SFP+ connections for the reasons of “enabling protection of…CPRI channels without interfering with the CPRI protocol itself” (Johansson: [0006]).
            Claims 16, 19, and 20, dependent upon claim 15, recite similar features as claims 2, 5, and 6, respectively, and are therefore rejected upon the same grounds as claims 2, 5, and 6. Please see above rejections of claims 2, 5, and 6.

9.          Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Merkel and Johansson, and further in view of United States Patent Application Publication 2018/0242167 A1 to Bottari et al. (hereinafter “Bottari”).
           Regarding Claims 21-23, the combination of Merkel and Johansson discloses the base station of claim 1, the method of claim 8, and the medium of claim 15, respectively, but does not expressly disclose autodetect comprises determining whether an SFP+ port is connected to an Ethernet switch or the SFP+ port is connected to the remote baseband unit and is a CPRI connection.
            However, Bottari discloses determining whether an SFP+ port is connected to an Ethernet switch or the SFP+ port is connected to the remote baseband unit and is a CPRI connection (Bottari: [0081] – CPRI interfaces and Ethernet connections include implementations with SFP optical transceivers.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Bottari to determine whether an SFP+ port is connected to an Ethernet switch or the SFP+ port is connected to the remote baseband unit and is a CPRI connection for the reasons of augmenting spectrum efficiency and increasing supported traffic density in an area (Bottari: [0008]).

Conclusion
10.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

11.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2018/0220312 A1 to Guttenfelder et al. at [0032].
            
12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 3, 2022